Citation Nr: 0120042	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  01-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 through 
July 1956.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a June 2000 
rating decision of the RO in San Juan, Puerto Rico.  This 
rating decision denied entitlement to a permanent and total 
disability rating for non-service connected pension purposes, 
to include extraschedular consideration under the provisions 
of 38 C.F.R. § 3.321(b)(2).  The veteran expressed his 
disagreement with this decision in a NOD filed in August 
2000.  In fall 2000, the veteran was examined for VA purposes 
in connection with this claim.  A rating decision issued in 
March 2001 continued the denial of the veteran's claim.  A 
hearing scheduled for May 14, 2001 did not take place, as the 
veteran failed to appear.

REMAND

In February 2000, the RO received the veteran's claim for 
entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits due to his inability to 
work due to unspecified disorders.  The claim was denied in a 
rating decision issued in June 2000.  In August 2000, the 
veteran filed a NOD, which was accompanied by a note from a 
private physician indicating he had treated the veteran.

The Board notes that neither the veteran's service medical 
records or his private medical records have been associated 
with the claims file.  The only medical records contained in 
the file are the reports from the VA examinations the veteran 
underwent in September 2000 in connection with this claim.

The veteran underwent a VA general examination in September 
2000.  He complained of a burning sensation during urination, 
associated with nocturia of 3 to 4 times per night, hesitancy 
and diminished caliber and force of the urinary stream.  He 
reported treatment for this condition, including two PSA 
tests (with results falling within normal limits) and 
receiving prescription medication for these conditions.  He 
also complained of lower back pain, particularly after 
frequent forward bending and strong physical exertion such as 
lifting heavy objects.  He reported that spine x-rays taken 
at the VA hospital in late 1998 found degenerative lumbar 
spine changes and gallstones.  He stated that he had an 
abdominal sonogram in May 1999 that revealed evidence of 
gallstones.  He was also found to have a double collecting 
system on the left kidney, with nephrolithiasis at the upper 
pole, without evidence of obstruction.  He admitted a prior 
history of a period of heavy alcohol intake, which lasted for 
approximately 10 years, ending in 1969.  During this time, he 
suffered from symptoms suggestive of delirium tremens.  He 
was treated for these symptoms at the VA hospital and at the 
Puerto Rico Department of Health.  Upon physical examination, 
immature bilateral lens opacity was noted; as was an enlarged 
prostate.  Other systems were normal.  The diagnosis was 
degenerative joint disease, lumbosacral spine; chronic 
alcoholism; history of cholelithiasis; nephrolithiasis; 
bilateral lens opacities-immature; benign prostatic 
hypertrophy.

The veteran was also afforded a VA spine examination in 
September 2000.  The veteran reported a history of chronic 
low back pain for several years.  He described the pain as 
intermittent.  He feels a chronic ache and a decreased range 
of motion, and then the gradual onset of low back pain.  He 
stated that the pain was precipitated by static position, 
bending and lifting.  Upon physical examination, back flexion 
was 80 degrees, extension was 10 degrees, lateral bending 15 
degrees bilaterally, and bilateral rotation was 35 degrees.  
The veteran exhibited tenderness to palpation of L5-S1.  X-
rays of the lumbosacral spine revealed L5-S1 facet joint 
degenerative joint disease with subchondral eburnation.  
Bilateral pelvic phleboliths were observed.  Round calcific 
densities projecting over the gallbladder fossa ranging from 
7 to 10 mm were observed.  The findings of the x-ray 
examination were mild lower lumbar facet joint DJD and 
cholelithiasis.

In addition to the VA examinations, the veteran underwent a 
genitourinary examination in October 2000.  The veteran 
complained of prostate problems including a burning sensation 
during urination and difficulty emptying his bladder for the 
prior year.  He reported frequency of urination of 3 times 
per night, diminished urinary flow, dysuria, urgency and 
straining.  The diagnosis was benign prostatic hyperplasia.

In March 2001, the RO issued a rating decision that denied 
the veteran's claim for entitlement to a nonservice-connected 
pension.  The RO found that the combined ratings for the 
veteran's nonservice-connected disabilities did not meet the 
criteria for a permanent and total disability rating; 
38 C.F.R. § 4.16(a) provides that total disability ratings 
may be assigned where there are two or more disabilities, and 
one disability is rated at 40 percent or more and there is 
sufficient additional disability to bring a combined rating 
to 70 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.17 
(2000).  Here, the veteran was assigned a 10 percent 
disability rating for a degenerative joint disease of the 
lumbar spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 and a 10 percent disability rating for a prostate 
disorder, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7527.  His combined rating was 20 percent, which does not 
meet the criteria for a total disability rating, thus the RO 
denied his claim.

After a thorough review of the file, the Board notes that the 
September and October 2000 VA examinations of the veteran 
were insufficient for rating purposes.  The Board observes 
despite the fact that no visual examination of the veteran 
was performed, the veteran's ratings included reference to 
the rating criteria for visual impairment.  Pursuant to 
38 C.F.R. § 4.75, ratings for visual impairment should be 
performed by a specialist and should include corrected and 
uncorrected central visual acuity for distance and near, with 
record of refraction.  VA regulations also set forth, in 
detail, the tests that should be conducted in this type of 
examination.  38 C.F.R. § 4.75.  A review of the medical 
evidence of record shows that no visual acuity tests have 
been performed on this veteran, though general physical 
examination revealed immature bilateral lens opacities.

In addition, x-rays taken of the lumbar spine indicated the 
presence of calcifications in the veteran's gallbladder.  The 
Board notes that although the veteran was rated as 0 percent 
disabled for cholelithiasis and nephrolithiasis, gallbladder 
disorders, he was not afforded a VA gallbladder examination 
which would assist in accurately rating the veteran's 
gallbladder condition.

Moreover, as discussed above, no private medical records or 
service medical records pertaining to the veteran have been 
associated with the claims file.  The Board finds that the RO 
should obtain and associate with the claims file any 
pertinent medical records regarding medical treatment the 
veteran has received since his discharge from service.  The 
veteran's service medical records should also be obtained and 
associated with the claims file.  After the foregoing 
development is completed, the veteran should be afforded the 
appropriate VA examinations, including a gallbladder 
examination and an eye examination.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified as 38 U.S.C. 
§ 5100 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act, codified as 38 U.S.C. § 5100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the folllowing:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C. § 5100 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran in 
writing and ask him to identify the places 
at which he underwent treatment for 
gallbladder problems, back problems, and 
genitourinary problems since his discharge 
from service.  After obtaining any 
appropriate authorization, the RO should 
attempt to obtain and associate with the 
claims file, the records the veteran 
identifies.  In any case, however, the RO 
should attempt to obtain copies of any 
medical records from William Cruz 
Pumarejo, M.D., 101 Pinero Street, Rio 
Piedras, PR 00925; records from San Juan 
VA Medical Center; records pertaining to 
an abdominal sonogram in 1999; and records 
from the Puerto Rico Department of Health.

3.  The RO should obtain the veteran's 
service medical records and associate them 
with the claims file. 

4.  After the foregoing development is 
completed, the RO should schedule the 
veteran for a special VA gallbladder 
examination to determine the nature and 
severity of any gallbladder condition the 
veteran exhibits.  All tests and 
consultations deemed necessary by the 
examiner for diagnostic or other purposes 
must be conducted.  In particular, the 
examiner should perform x-rays.

5.  The RO should also schedule the 
veteran for a special VA eye examination 
to determine the nature and severity of 
any visual disorder, including cataracts, 
the veteran exhibits.  All tests and 
consultations deemed necessary by the 
examiner for diagnostic or other purposes 
must be conducted.  In particular, the 
examiner should perform visual acuity 
tests and field of vision tests.


When the foregoing development actions are complete, the RO 
should enter its determination regarding the veteran's claim 
for entitlement to a permanent and total rating for 
nonservice-connected pension purposes.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be provided with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




